216 Ga. 102 (1960)
114 S.E.2d 861
DOUGHERTY COUNTY
v.
PYLANT et al.
20815.
Supreme Court of Georgia.
Submitted May 9, 1960.
Decided June 9, 1960.
Eugene Cook, Attorney-General, Paul Miller, E. J. Summerour, Assistant Attorneys-General, Donald E. Payton, Smith, Gardner & Kelley, for plaintiff in error.
Lippitt & Lippitt, S. B. Lippitt, E. L. Smith, contra.
DUCKWORTH, Chief Justice.
This case being in substance the same as that of Dougherty County v. Edge, ante, it is controlled by our ruling in that case.
Judgment reversed. All the Justices concur except Quillian, J., disqualified. Duckworth, C. J., concurs specially.